Matter of Finkelstein (2016 NY Slip Op 01845)





Matter of Finkelstein


2016 NY Slip Op 01845


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2006-05375	ON MOTION

[*1]In the Matter of Stuart H. Finkelstein, a disbarred attorney. 


(Attorney Registration No. 2300929)
 

DECISION & ORDER
Motion by Stuart H. Finkelstein for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Finkelstein was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 13, 1989. By opinion and order of this Court dated February 13, 2007, Mr. Finkelstein was disbarred upon his resignation and his name was stricken from the roll of attorneys and counselors-at-law (see Matter of Finkelstein, 39 AD3d 120). By decision and order on motion of this Court dated March 4, 2015, Mr. Finkelstein's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law, including, but not limited to, examining the misconduct underlying his resignation from the practice of law, the circumstances surrounding the return of a certain check on Mr. Finkelstein's attorney trust account four years after his disbarment, the status of Mr. Finkelstein's debts, and the question of whether fees Mr. Finkelstein received after his disbarment were, in fact, paid pursuant to court order, as required by 22 NYCRR § 691.10.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Stuart H. Finkelstein is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Stuart H. Finkelstein to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court